*200OPINION OF THE COURT
Per Curiam.
On November 14, 1991, the respondent pleaded guilty in the Superior Court of New Jersey, County of Middlesex, to theft by failure to make a required disposition of property received under New Jersey Statutes Annotated § 2C:20-9. The accusation to which the respondent entered the guilty plea specifically alleged that the respondent committed theft by obtaining more than $75,000 of funds belonging to others upon agreement or subject to a known legal obligation to make specified payments or other dispositions of funds. He was sentenced to a term of five years’ imprisonment.
In New York, pursuant to Penal Law § 155.40, the wrongful obtaining and withholding of property which exceeds $50,000 constitutes grand larceny in the second degree, a class C felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Sullivan, Balletta and Lawrence, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent, Kenneth J. Levenson, admitted to the Bar under the name Kenneth Jay Levenson, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Kenneth J. Levenson, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.